Citation Nr: 0739470	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-28 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bladder 
disability.

2.  Entitlement to an initial evaluation in excess of 40 
percent for lumbar strain with degenerative changes.  

3.  Entitlement to an evaluation in excess of 10 percent for 
dislocation of the left patella. 

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in February 2003, 
January 2004 and January 2005 of the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri.  In the 
February 2003 rating decision, the RO granted service 
connection for lumbar strain with degenerative changes and 
assigned a 40 percent evaluation effective February 16, 1994.  
The RO later changed this effective date to March 31, 1993, 
on the basis of clear and unmistakable error.  In the January 
2004 rating decision, the RO assigned the veteran a 10 
percent evaluation, effective in May 2003, for his service-
connected left knee disability.  Also in this decision the RO 
denied the veteran's claim for a TDIU.  In the January 2005 
rating decision, the RO denied the veteran's claim of 
entitlement to service connection for a bladder disability.  
In September 2007, the veteran testified before the 
undersigned at a Board hearing at the RO.  

The issues of entitlement to service connection for a bladder 
disability and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will inform the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  At no time since the effective date of the grant of 
service connection has the veteran's service-connected lumbar 
strain been manifested by pronounced intervertebral disc 
syndrome, or incapacitating episodes having a total duration 
of at least six weeks during a 12 month period, or 
unfavorable ankylosis of the entire thoracolumbar spine.

2.  The veteran's service-connected left knee disability is 
manifested by complaints of pain on motion with no more than 
slight (noncompensable) limitation of motion with pain; there 
is no medical evidence of lateral instability or recurrent 
subluxation, ankylosis, dislocated semilunar cartilage, or 
impairment of the tibia and fibula.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial evaluation 
greater than 40 percent for lumbar strain have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292 (prior to 
September 26, 2003), 5242 (effective September 26, 2003).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for service-connected dislocation of the left 
patella have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003, 5260, 5261 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
In this case, the RO furnished VCAA notice to the veteran 
regarding the issues on appeal in a May 2005 letter.  Because 
the VCAA notice in this case was not provided to the 
appellant prior to the RO decisions from which he appeals 
regarding the issues presently being decided, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the May 2005 letter, the RO informed the appellant 
of the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Also in this letter, VA informed the appellant that 
it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  VA further 
informed the veteran in the May 2005 letter to send copies of 
any relevant evidence he had in his possession and that he 
could also get any relevant records himself and send them to 
VA.  The VCAA letter was followed by readjudication, most 
recently in a June 2007 supplemental statement of the case.  
Thus, the Board finds that VA's duty to notify has been 
fulfilled and any defect in the timing of such notice 
constitutes harmless error.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claims being decided in the 
decision below, the Board finds that the appellant is not 
prejudiced by a decision at this time since he was notified 
in writing in March 2006 of the degree of disability and 
effective date elements.

The Board also finds that all necessary assistance has been 
provided to the appellant, including obtaining identified 
medical records and Social Security Administration records, 
and affording the veteran VA examinations during the appeal 
period.  The veteran was also afforded the opportunity to 
request a Board hearing, which he attended in September 2007.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims presently being decided and the adjudication of these 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant. See Bernard, supra.  
The appeal is now ready to be considered on the merits.

II.  Analysis

A.  General Increased Rating Provisions

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case regarding one of the increased rating claims, 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

B.  Rating in Excess of 40 Percent for Back Disability

Facts

Records from the Social Security Administration include an 
October 1992 decision finding that the veteran was medically 
found to have degenerative changes of the right knee, 
Schmorl's node of the lumbar spine, and a surgically removed 
kidney, but was not under a disability which began on or 
before September 30, 1990, the date he was last insured for 
disability insurance benefits.  

In March 1993, the veteran filed an informal claim for 
service connection for a back disability.

In a subsequent SSA decision, dated in June 1993, SSA found 
that the veteran had severe impairment due to degenerative 
changes of the right knee and was entitled to a period of 
disability beginning on September 30, 1990.  He was 
determined to be unable to perform his past relevant work as 
a cement mason because of the standing, walking, kneeling and 
squatting requirements, and was limited to sedentary work.  
However, due to a change in age category and the veteran's 
advancing age, he was found to be disabled as of September 
1990.  

A private orthopedic record dated in September 1995 shows 
that the veteran presented for evaluation of nonradicular 
lumbar back pain.  He had no urologic complaints or 
complaints of strength deficit in his lower extremity.  On 
examination there was loss of lordotic curve, tenderness to 
percussion at the lumbar sacral junction, and no pain at the 
sciatic notch.  Straight leg raising was negative.  There was 
no evidence of strength deficit on muscle testing to the 
lower extremities.  Sensory examination of the lower 
extremities was intact.  Reflexes were normal.  The veteran 
was moderately restricted to rotation and side bending, 
although lumbar flexion was normal.  X-rays revealed a 
moderate amount of facet arthritis with minimal vertebral 
space narrowing.  The physician explained to the veteran that 
he believed his symptoms were not discogenic, and that there 
was an arthritic component to his pain and that was the 
likely reason for his pain.  

On VA examination in July 1997, the veteran complained of 
progressing chronic low back pain.  He described the pain as 
situated across the belt level midline with radiation to the 
left hip and right buttock into the posterior side.  Findings 
showed that the veteran had an unremarkable gait and his heel 
and toe gait were intact.  He had no significant 
paravertebral spasm.  There was loss of lumbar lordosis, no 
fixed deformities and no sustained spasm.  Range of motion 
revealed forward flexion to within 8 inches of the floor, 
extension to 10 degrees with pain, left lateral flexion to 10 
degrees and right lateral flexion to 10 degrees.  Rotation 
was to 20 degrees on each side.  Mild pain was observed with 
forward flexion and extension of the lumbar spine.  There was 
no evidence of neurological involvement.  The veteran was 
diagnosed as having mechanical low back pain without 
radiculopathy or myelopathy.  There was no radiculopathy.   

During a VA spine examination in December 2002, the veteran 
complained that his low back pain had gotten worse over the 
previous two years.  He reported that he was unable to bend 
to pick up things and has increased back pain with prolonged 
standing or driving.  He said he was able to walk two blocks, 
but had to do so slowly.  The veteran said he takes Tylenol 
for the achiness and reported one flare-up in the past year 
after mowing the grass.  On examination the veteran appeared 
to be in good health overall.  He did not have a limp and 
could walk on the heels and toes.  He had normal erect 
posture, with no scoliosis and a normal lumbar lordosis.  
There was no muscle spasm and his pelvis was level.  Range of 
motion revealed flexion to 70 degrees, extension to 15 
degrees, right and left lateral bending to 15 degrees on each 
side with complaints of pain on lateral bending, and rotation 
to 5 degrees on the left and 10 degrees on the right.  There 
was no localized tenderness in the lumbar spine.  Sitting 
posture was normal.  Deep tendon reflexes were 1/4 at the 
knees and ankles bilaterally.  Quadricep strength was 3/5 on 
the right and 5/5 on the left.  Straight left leg in the 
sitting position was 90 degrees bilaterally, with no back 
pain.  The veteran was diagnosed as having chronic lumbar 
strain and degenerative disc disease at L4-5 that was mild.  

In a February 2003 rating decision, the RO granted service 
connection for chronic strain with degenerative changes and 
assigned a 40 percent evaluation effective in February 1994.

A November 2003 VA orthopedic examination report noted that 
the veteran worked as a cement mason prior to service and 
returned to the occupation following service.  It also notes 
that he had a work-related back injury in 1981 for which he 
was off of work for six to seven months, and returned to work 
until 1984 when he stopped working due to a knee disability 
and back pain.  The veteran complained of continuing low back 
pain.  He also reported burning in his right leg, but not 
radiating.  On examination range of motion revealed forward 
flexion to 90/90, pulling sensation and no pain.  Backward 
extension was from 0 to 20/30 with pain of 6/10.  Lateral 
flexion on the right was 30/30 with 6/10 for pain.  On the 
left lateral flexion was 0-30/30 with 6/10 for pain.  
Rotation to the right was 30/30 with 6/10 for pain and 20/30 
on the left also with 6/10 for pain.  

In May 2004, the veteran underwent a magnetic imaging 
resonance (MRI) due to complaints of progressive back pain 
with numbness going down the right leg.  The impression 
rendered was mild chronic compression fracture of L4 with no 
change from May 2004, multi-level moderate degenerative disc 
disease and facet osteoarthritis, and no large disc 
herniation or canal stenosis.  

VA outpatient records in 2004 and 2005 include records from 
the pain clinic showing treatment for chronic pain syndrome 
related to degenerative joint disease of the lumbar spine.  
According to a pain clinic record, the veteran had been 
referred to neurology for a trial of epidural steroid 
injection.  This record also shows that electromyelography 
showed "C/W" motor neuropathy of lower extremities with no 
radiculopathy.  These records reflect diagnoses of lumbago 
with radiation down the right leg and lumbar radiculopathy.

The veteran reported during a May 2005 VA examination that he 
had daily pain which he assessed as a 7 on a pain scale to 
10.  He said he was unable to lift anything heavier than a 
gallon of milk.  He treated his pain with gabapentin and 
lidocaine patches and also applied heat and ice.  He said he 
no longer played golf, bowled or hunted and was basically 
sedentary.  He had not worked since 1984.  He denied periods 
of incapacitation because of his back.  Findings revealed an 
essentially normal gait with slight forward listing of the 
lumbar spine, but no limping.  The veteran did not require 
assistance devices.  He mounted and dismounted the exam table 
independently.  There were no abnormal curvatures or spasms.  
There was also no tenderness upon firm palpation.  Ankle 
jerks could not be solicited.  Straight leg raising was 
negative bilaterally.  Range of motion revealed flexion to 70 
degrees, with pain at 55 degrees; extension to 27 degrees, 
with pain at 27 degrees; right side bending was 30 degrees; 
with pain at 25 degrees; left side bending was to 30 degrees, 
with pain at 30 degrees.  Right and left rotations were both 
performed to 30 degrees with no pain.  Repetitive motion 
testing of the spine revealed no further limitation nor 
restriction such as fatigue, coordination or instability.  
The veteran was diagnosed as having degenerative disc disease 
and arthritis of the lumbar spine.  

During a Board hearing in September 2007, the veteran 
testified that he has reached the point where he "can hardly 
do anything at all" because of his back.  He reported pain 
with just sitting or standing in one place for a couple of 
minutes.  He also said he was unable to bend over and pick up 
his grandkids.  He denied taking any present medication for 
his back.  He reported a 20 year history of intermittent pain 
running down his legs that came and went, and had reached the 
point where it affected his ability to walk or stand.  He 
said he has received 4 or 5 injections in his back at a VA 
pain clinic for pain.

Pertinent Regulations

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. pt. 4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine, based 
largely on limitation or loss of motion, as well as other 
symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

In this case, the Board notes that the RO addressed the new 
criteria in the January 2004 rating decision and provided the 
criteria under both the new and old rating schedule in the 
July 2005 statement of the case.  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the old Code 5292, limitation of motion of the lumbar 
spine is assigned a 10 percent rating for slight limitation 
of motion, a 20 percent rating for moderate limitation of 
motion, and a maximum schedular rating of 40 percent for 
severe limitation of motion. 

Under the old Code 5293, a 40 percent rating is in order when 
intervertebral disc syndrome is severe, characterized by 
recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under the old Code 5295, a maximum 40 percent rating is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Finally, under the old Code 5286, a 60 percent rating is 
warranted for complete bony fixation (ankylosis) of the spine 
at a favorable angle. A 100 percent rating is warranted for 
ankylosis at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).

The amended version of the rating criteria provides as 
follows:

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  Code 5242 
pertains to degenerative arthritis of the spine. 
Intervertebral disc syndrome is Code 5243.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

2) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

3) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphasia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 40 percent rating with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months. 
Finally, a maximum schedular rating of 60 percent is assigned 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

Discussion

The veteran was initially assigned a 40 percent evaluation 
under the old Code 5292 for moderate limitation of motion 
with pain on motion.  See 38 C.F.R. §§  4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Because 40 percent is the 
maximum evaluation available under Code 5292, consideration 
simply cannot be given to a higher rating under this code.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).    

Under the old Code 5293 for intervertebral disc syndrome, a 
maximum rating of 60 percent is warranted for symptoms 
compatible with pronounced intervertebral disc syndrome.  
However, the veteran's service-connected lumbosacral strain 
does not warrant a rating under this criteria since symptoms 
compatible with pronounced intervertebral disc syndrome have 
not been shown.  Although VA treatment records in 2004 and 
2005 reflect the veteran's complaints of pain radiating down 
his legs along with diagnoses of lumbago with radiculopathy 
and lumbar radiculopathy, the evidence does not show that the 
veteran's neurological symptoms cause severe attacks.  
Rather, there are no significant neurological findings 
documented in the veteran's VA treatment or examination 
reports, to include muscle spasms.  Moreover, the veteran 
testified in September 2007 as to the intermittent nature of 
the radiating pain and that it "came and went".  He also 
testified that he was not taking any medication for his back 
disability.  In short, the evidence does not approximate the 
criteria for a 60 percent rating under Code 5293 for 
pronounced intervertebral disc syndrome. 

The only other schedular criteria reflecting higher than 40 
percent ratings under the old criteria would be for ankylosis 
of the spine [Code 5286 (pre September 26, 2003).  However, 
in the absence of evidence of ankylosis (as in this case), 
consideration of this Code is not warranted.

With respect to the current criteria based on incapacitating 
episodes, the evidence does not demonstrate incapacitating 
episodes of at least six weeks during any twelve month 
period.  See 38 C.F.R. § 4.71a, Code 5243 (effective 
September 23, 2002).  The veteran testified in September 2007 
that his leg pain affects his ability to stand or sit too 
long in the same position thus requiring him to constantly 
change positions.  However, he did not testify that his 
neurological symptoms have required bed rest prescribed by a 
physician for a six month period or more.  Moreover, he 
denied periods of incapacitation because of his back during 
the May 2005 VA examination.  For these reasons, the evidence 
simply does not meet the criteria under the revised Code 5243 
for a 60 percent rating.

The only other pertinent criteria that provides for a higher 
than 40 percent rating under the revised rating schedule for 
back disabilities is Code 5242 which provides for a 50 
percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine.  However, as noted above, without 
evidence that the veteran has ankylosis of the spine, this 
criteria is not applicable in this case.

For the foregoing reasons, the Board finds that the evidence 
does not warrant a rating in excess of 40 percent for the 
veteran's lumbosacral spine disability from the date of the 
grant of service connection.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt rule 
is not for application.  38 U.S.C.A. § 5107 (West 2002).


C.  Rating in Excess of 10 Percent for Left Knee Disability

Facts

During a November 2003 VA orthopedic examination the veteran 
complained of left knee pain that was constant.  He reported 
flare-ups with pain after standing five minutes or walking 
two blocks.  He said he had concerns about his left knee 
giving out on him although it never had.  He denied problems 
with locking, fatigability, dislocations or subluxations.  On 
examination there was positive mild crepitus.  There was no 
swelling, edema, fluid, tenderness, or temperature.  He had a 
normal gait and erect posture.  He had 2+/4 deep tendon 
reflexes.  Muscle strength was 5/5 in all extremities.  When 
walking on his toes the veteran reported pain of 5/10 in his 
back.  He also reported a pulling sensation in his knee when 
walking on his heels without pain.  There was positive 
sensation in the lower extremities to vibration.  Muscle 
strength was 5/5 in all extremities.  Active range of motion 
was from 0 to 110/140 with pain of 6/10.  The veteran was 
diagnosed as having left knee pain with history of right knee 
degenerative arthritis and surgery.  

A VA X-ray report of the veteran's left knee, dated in May 
2005, shows mild osteoarthritis, small joint effusion and no 
acute bony abnormality. 

During a VA examination in May 2005 the veteran reported a 
history of recurrent dislocation of the patella.  He said his 
last dislocation was approximately 5 years earlier.  He 
complained of pain on a daily basis that was not 
characterized by flare-ups.  He said his employment was not 
affected by the knee, but his knee did limit activities of 
daily living such as playing golf.  He did not specifically 
treat the left knee, but wore a patella strap and used a cane 
on an as needed basis.  Examination of the left knee revealed 
no edema or effusion.  The patella was freely ballotable.  
McMurray testing was negative and drawer testing was 
negative.  There was no gross instability in the joint.  
Range of motion revealed extension to 0 degrees and flexion 
to 120 degrees with pain at 110 degrees.

During a Board hearing in September 2007, the veteran 
testified that the arthritis in his left knee causes the knee 
to hurt all the time.  He also said that it's easier to walk 
backwards down stairs rather than forward because it seems 
like his knee will collapse if he goes forward.  He denied 
receiving any present treatment for his left knee.  He 
admitted to having a knee brace which he wears every day and 
said he takes Advil for pain.  He reported that his knee 
dislocates and the last time this happened was "last 
summer."  He further testified that he had full range of 
motion in his knee.

Rating Criteria

Arthritis due to trauma and substantiated by x-ray findings 
are to be rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Degenerative arthritis, in 
turn, will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Id.

Under the limitation of motion codes, a 0 percent evaluation 
is warranted for knee flexion limited to 60 degrees, a 10 
percent evaluation is warranted for knee flexion limited to 
45 degrees, a 20 percent evaluation is warranted for knee 
flexion limited to 30 degrees, and a 30 percent evaluation is 
warranted for knee flexion to 15 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).

For limitation of extension, a 0 percent evaluation is 
warranted for extension limited to 5 degrees, a 10 percent 
evaluation is warranted for extension limited to 10 degrees, 
and a 20 percent evaluation is warranted for extension 
limited to 15 degrees. A 30 percent evaluation requires 
extension limited to 20 degrees, a 40 percent evaluation 
requires extension limited to 30 degrees and a 50 percent 
evaluation is warranted for extension limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  However, ratings under DC 5257 are not "predicated 
on loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 
4.45, with respect to pain, do not apply."  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

Separate ratings for arthritis of a knee, when there is 
actual limitation of motion, and for instability of the knee 
may be assigned without pyramiding, which is prohibited by 38 
C.F.R. § 4.14. VAOGCPREC 23-97 (July 1, 1997; revised July 
24, 1997).

Under DC 5258, a 20 percent evaluation, the highest and only 
rating, is assigned where there is a dislocated cartilage, 
with frequent episodes of "locking," pain, and effusion into 
the knee joint.

Discussion

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the veteran's left knee 
disability is appropriately rated as 10 percent disabling 
under the limitation of motion codes and does not warrant a 
higher evaluation, even when functional loss due is 
considered due to symptoms such as pain.  This is so based on 
normal range of motion to slight limitation of motion 
findings with respect to the left knee.  Specifically, the 
veteran was noted to have full range of motion on extension 
in November 2003 and slight limitation of motion of the left 
knee on flexion.  During the May 2005 VA examination, the 
veteran likewise had full range of motion of extension and 
slight limitation of flexion to 120 degrees.  See 38 C.F.R. § 
4.71a, Plate I.  These findings are commensurate with a less 
than compensable rating under Code 5260 and Code 5261 based 
on a strict adherence to the rating criteria.  With that in 
mind, the veteran is appropriately rated at 10 percent under 
Code 5260 for functional loss due to pain. With respect to 
pain, the veteran has consistently complained of pain and was 
found by the VA examiners in November 2003 and May 2005 as 
having pain on motion.  

In sum, the fact that some (albeit, only slight) limitation 
of flexion is shown, together with the veteran's complaints 
of continued pain, the Board finds that the level of 
impairment resulting from the veteran's left knee disability 
is comparable to painful motion of the left knee, for which a 
10 percent evaluation has appropriately been assigned.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.  A higher than 10 percent 
evaluation for painful motion in the left knee is simply not 
warranted in view of the slight degree of actual limitation 
of flexion demonstrated.

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This, however, does not apply to the 
veteran's case given that he has not demonstrated any 
limitation of motion on extension and, in fact, has not 
demonstrated a compensable rating under either Code 5260 or 
5261 based on a strict adherence to the limitation of motion 
criteria.  What the RO has done is assign a 10 percent rating 
under Code 5003 in recognition of the fact that there is some 
limitation of motion with pain under Code 5260.  The Board 
does not interpret the General Counsel opinion as providing 
for separate ratings for noncompensable limitation of flexion 
and limitation of extension due to pain and believes that the 
10 percent rating for limitation of motion with pain 
(although noncompensable under Codes 5260 and 5261) under 
Code 5003 is all that is permitted under that regulatory 
provision.

In the absence of evidence of disability comparable to 
ankylosis or impairment of the tibia or fibula, Diagnostic 
Codes 5256 or 5262, respectively, are not applicable.

Regarding Code 5258, the veteran does not have dislocation of 
semi-lunar cartilage nor is an analogous rating warranted 
under this code.  

The evidence also does not support a separate rating under 
Code 5257 for recurrent left knee subluxation or lateral 
instability.  Although the veteran expressed concerns about 
his left knee giving out on him during the November 2003 VA 
examination, he also admitted that it had never actually 
given out on him and denied problems with locking, 
dislocations or subluxations.  During the May 2005 VA 
examination the veteran reported that his last dislocation 
was approximately 5 years earlier.  Findings revealed no 
gross instability of the joint.  At the recent Board hearing 
in September 2007, the veteran testified that the last time 
his knee dislocated was "last summer".  These reports do 
not satisfy the criteria for recurrent subluxation or lateral 
instability.  In sum, the Board finds that the evidence does 
not meet the criteria under Code 5257 and therefore a 
separate rating under this code is not warranted.  38 C.F.R. 
§ 4.71a.

Based on the foregoing, the Board finds that the evidence 
does not warrant a rating in excess of 10 percent for 
dislocation of the left patella.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt rule 
is not for application.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to an initial evaluation in excess of 40 percent 
for lumbar strain with degenerative changes is denied.

Entitlement to an evaluation greater than 10 percent for 
dislocation of the left patella is denied.

REMAND

The veteran asserts that he suffered a bladder disability due 
to the insertion of a catheter while in service.  His service 
medical records show that he was hospitalized from June 1968 
to September 1968 during which time an intravenous pyelogram 
(IVP) and cystoscopy were performed.  His final diagnoses 
were absence, right kidney, congenital, ureterocele, right, 
and chronic back strain without evidence of neurologic 
deficit.  Post service medical evidence shows that the 
veteran has received treatment for urinary and bladder 
problems.

There is both positive and negative medical evidence 
regarding a nexus to service.  The positive evidence consists 
of statements dated in April 2004 and March 2006 from Michael 
D. Marcus, M.D., relating the veteran's present bladder 
outlet obstructive symptoms secondary to "BPH" (benign 
prostatic hypertrophy) to urethral instrumentation in 
service.  However, Dr. Marcus' opinions are not based on a 
review of the veteran's claims file, to include his service 
medical records, but rather are based on the purported 
inservice history as provided by the veteran.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995) (notations of history that are 
essentially bare transcriptions of lay history are not 
competent medical evidence).  The negative evidence consists 
of a VA examiner's November 2004 opinion that "It is more 
likely than not that the current bladder outlet obstruction 
is due to his BPH and is not due to his in service urethral 
instrumentation."  In regard to this opinion, the November 
2004 VA examiner did not provide any rationale for his 
opinion despite being asked to do so.  Thus, the Board finds 
both medical opinions to be inadequate for decision-making 
purposes.  Consequently, the veteran should be afforded a new 
examination that addresses the question of the etiology of 
the veteran's present bladder disability based on a thorough 
review of his claims file.  See 38 U.S.C.A. § 5103A(d).  

Also, because the currently pending issue of entitlement to 
service connection for a bladder disability could have a 
significant impact on the claim for a TDIU, this latter issue 
must be deferred pending resolution of the service connection 
claim.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Current treatment records (VA and 
non-VA), covering the period from May 12, 
2005, to the present, and not previously 
of record, should be obtained.

2.  Afford the veteran a VA examination 
to determine the nature and etiology of 
the claimed bladder disability.  The 
claims file must be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination, to include the veteran's 
service medical records.  The examiner 
should be asked to opine whether it is at 
least as likely as not (i.e., a 50 
percent or higher degree of probability) 
that the veteran has a bladder disability 
related to service.  

3.  After completion of the above and any 
additional development of the evidence 
which the RO may deem necessary, to 
include affording the veteran a VA 
examination if deemed necessary with 
respect to resolving the TDIU issue, the 
RO should review the expanded record and 
determine if entitlement to service 
connection for a bladder disability is 
warranted, and then determine if a TDIU 
is warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the RO should 
return the case to the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


